     Case 2:19-cv-02395-KJM-DB Document 24 Filed 06/08/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARK DAVID PERCIN,                             No. 2:19-cv-2395 KJM DB PS
12                       Plaintiff,
13            v.
14       NATIONWIDE MUTUAL INSURANCE
         COMPANY, et al.,
15

16                       Defendants.
17

18                              STATUS & PRETRIAL SCHEDULING ORDER

19           READ THIS ORDER CAREFULLY. IT CONTAINS IMPORTANT DATES WHICH

20   THE COURT WILL STRICTLY ENFORCE AND WITH WHICH ALL COUNSEL AND

21   PARTIES MUST COMPLY. A FAILURE TO COMPLY WITH THE TERMS OF THIS

22   ORDER MAY RESULT IN THE IMPOSITION OF MONETARY AND ALL OTHER

23   SANCTIONS WITHIN THE POWER OF THE COURT, INCLUDING DISMISSAL OR AN

24   ORDER OF JUDGMENT.

25           Pursuant to court order, a Status (Pretrial Scheduling) Conference was held in this action

26   on June 5, 2020, at 10:00 a.m. before the undersigned.1 Plaintiff Mark David Percin appeared

27
     1
      Plaintiff is proceeding in this action pro se. This matter was referred to the undersigned in
28   accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).
                                                        1
     Case 2:19-cv-02395-KJM-DB Document 24 Filed 06/08/20 Page 2 of 6

 1   over video conference on his own behalf. Attorney Sonia Martin appeared over video conference

 2   on behalf of defendants. After hearing, the court makes the following findings and orders:

 3             SERVICE OF PROCESS

 4             Service of process has been completed. No further service is permitted except with leave

 5   of court, good cause having been shown.

 6             JOINDER OF PARTIES/AMENDMENTS

 7             No further joinder of parties or amendment to pleadings is permitted except with leave of

 8   court, good cause having been shown.2 See Johnson v. Mammoth Recreations, Inc., 975 F.2d

 9   604, 609-10 (9th Cir. 1992).

10             JURISDICTION/VENUE

11             Jurisdiction over this action is predicated on the court’s diversity jurisdiction pursuant to

12   28 U.S.C. § 1332. Defendants do not dispute either jurisdiction or venue and both appear to be

13   proper.

14             DISCOVERY

15             The parties shall make initial disclosures under Federal Rule of Civil Procedure 26 no

16   later than 28 days from the date of the June 5, 2020 hearing. Plaintiff shall disclose experts no

17   later than December 4, 2020. Defendants shall disclose experts no later than December 18,

18   2020. Rebuttal experts shall be disclosed no later than January 1, 2021. All discovery is left

19   open, save and except that it shall be so conducted as to be completed by January 29, 2021. The

20   word “completed” means that all discovery shall have been conducted so that all depositions have
21   been taken and any disputes relative to discovery shall have been resolved by appropriate order if

22   necessary and, where discovery has been ordered, the order has been complied with.

23             MOTION HEARING SCHEDULE

24             All law and motion, except as to discovery, is left open, save and except that it shall be

25   conducted so as to be completed by March 19, 2021. The word “completed” in this context

26   means that all law and motion matters must be heard by the above date. The parties are cautioned
27
     2
      Plaintiff noted at the June 5, 2020 hearing the possibility of seeking leave to file an amended
28   complaint possibly with defendants’ stipulation.
                                                       2
      Case 2:19-cv-02395-KJM-DB Document 24 Filed 06/08/20 Page 3 of 6

 1   to refer to the local rules, specifically Local Rule 230, regarding the requirements for noticing

 2   such motions on the court’s regularly scheduled law and motion calendar. The parties shall file

 3   with the court and serve opposition OR a statement of non-opposition to every properly

 4   noticed motion not later than fourteen (14) days preceding the hearing date. Any reply by

 5   the moving party shall be filed with the court and served not later than seven (7) days

 6   preceding the hearing date. This paragraph does not preclude motions for continuances,

 7   temporary restraining orders or other emergency applications, and is subject to any special

 8   scheduling set forth in the “MISCELLANEOUS PROVISIONS” paragraph below.

 9          The parties should keep in mind that the purpose of law and motion is to narrow and

10   refine the legal issues raised by the case, and to dispose of by pretrial motion those issues that are

11   susceptible to resolution without trial. To accomplish that purpose, the parties need to identify

12   and fully research the issues presented by the case, and then examine those issues in light of the

13   evidence gleaned through discovery. If it appears after examining the legal issues and facts that

14   an issue can be resolved by pretrial motion, the parties are to file the appropriate motion by the

15   law and motion cutoff set forth supra.

16          ALL PURELY LEGAL ISSUES ARE TO BE RESOLVED BY TIMELY PRETRIAL

17   MOTION. The parties are reminded that motions in limine are procedural devices designed to

18   address the admissibility of evidence. THE PARTIES ARE CAUTIONED THAT THE COURT

19   WILL LOOK WITH DISFAVOR UPON SUBSTANTIVE MOTIONS PRESENTED IN THE

20   GUISE OF MOTIONS IN LIMINE AT THE TIME OF TRIAL.
21          FURTHER SCHEDULING

22          A Final Pretrial Conference date before the assigned District Judge will be set after the

23   resolution of any dispositive motions, or passage of the dispositive motion cutoff, with a trial date

24   being determined at the pretrial conference. The parties should be prepared to confirm a trial date

25   within 60 to 120 days from the date of the final pretrial conference, and should be available for

26   trial accordingly.
27   ////

28   ////
                                                        3
     Case 2:19-cv-02395-KJM-DB Document 24 Filed 06/08/20 Page 4 of 6

 1          SETTLEMENT CONFERENCE

 2          A Settlement Conference is set for September 3, 2020, at 10:00 a.m. before the

 3   undersigned.3 The parties are directed to submit confidential settlement conference statements on

 4   or before August 27, 2020, to the following email address: dborders@caed.uscourts.gov.

 5   Additionally, each party shall file a “Notice of Submission of Confidential Settlement Conference

 6   Statement.” (Local Rule 270 (d)). All parties are required to have principals appear at the

 7   settlement conference.

 8          Further, an Informal Telephonic Conference set for September 1, 2020, at 2:30 p.m. in

 9   the Chambers of Magistrate Judge Deborah Barnes. To access the conference call, parties are

10   instructed to call the following tollfree number from a land line: (877) 336-1828 and enter access

11   code: 1864917. The lead attorney appearing at the settlement conference shall make the

12   telephonic appearance at the informal conference.

13          MISCELLANEOUS PROVISIONS

14          There appear to be no other matters presently pending before the court that will aid the

15   just and expeditious disposition of this matter.

16          Pursuant to Fed. R. Civ. P. 16(b), THE COURT SUMMARIZES THE SCHEDULING

17   ORDER AS FOLLOWS:

18                  1. Initial disclosures shall be made no later than 28 days from June 5, 2020.

19                  2. An Informal Telephonic Conference is set for September 1, 2020, at 2:30

20   p.m. before the undersigned.
21                  3. A Settlement Conference is set for September 3, 2020, at 10:00 a.m. before

22   the undersigned

23                  4. Plaintiff shall disclose experts no later than December 4, 2020.

24                  5. Defendants shall disclose experts no later December 18, 2020.

25                  6. Rebuttal experts shall be disclosed no later than January 1, 2021.

26                  7. Discovery shall be completed by January 29, 2021.
27
     3
      The parties have waived the undersigned’s disqualification for purposes of settlement. (ECF
28   No. 19 at 5; ECF No. 20 at 3.)
                                                    4
     Case 2:19-cv-02395-KJM-DB Document 24 Filed 06/08/20 Page 5 of 6

 1                    8. All pretrial motions, except motions to compel discovery, shall be completed

 2   by March 19, 2021.

 3                    9. A Final Pretrial Conference date will be set after the resolution of any

 4   dispositive motions, or passage of the dispositive motion cutoff, with a trial date being

 5   determined at the pretrial conference.

 6   Dated: June 8, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
     DLB:6
20   DB\orders\orders.pro se\percin2395.sched.ord

21

22

23

24

25

26
27

28
                                                         5
     Case 2:19-cv-02395-KJM-DB Document 24 Filed 06/08/20 Page 6 of 6

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          6
